Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 07/08/2022.
As per instant Amendment, claims 1, 8, 14, 16, 18 and 19-21 have been amended.
Claims 1-6, 9-20 and 23-25 are pending as the claims 7-8 and 21-22 are cancelled according to the examiner’s amendment below.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Stuart H. Mayer (Reg. No. 35,277) on July 22th, 2022.  During the telephone conference, Mr. Stuart has agreed and authorized the Examiner to amend claims 1, 9-10 and 14 and to cancel claims 7-8 and 21-22. 
The application has been amended as follows:
CLAIMS
Replacing claims 1, 7-10, 14 and 21-22 as following:
1. (Currently Amended) A method for communicating information relating to test results of a user, comprising:
obtaining test results of a user;
deriving an assertion from the test results of the user, the test results being input to a pre-provisioned first algorithm, the assertion being encapsulated in a first data object by a proof generating engine (PGE) that controls an environment in which the first algorithm is executed;
generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a proof verifying engine (PVE) along with the first data object, the test results itself being excluded from the first proof and the first data object such that privacy of the test results is maintained, wherein the first proof is generated by the PGE using as inputs the first algorithm and a first cryptographic key that is derived from the first algorithm using a key generating engine (KGE); and
communicating the first proof and the first data object to a receiving communication device from an enterprise communication device associated with the user and an enterprise.
7.	(Canceled) 
8.	(Canceled ) 
9. (Currently Amended) The method of claim 1 

10. (Currently Amended) The method of claim 1 


14. (Currently Amended) A method for communicating information relating to test results of a user, comprising:
obtaining test results of a user;
deriving an assertion from the test results of the user, the test results being input to a pre-provisioned first algorithm, the assertion being encapsulated in a first data object by a PGE that controls an environment in which the first algorithm is executed;
generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object, the test results itself being excluded from the first proof and the first data object such that privacy of the test results is maintained, wherein the first proof is generated by a proof generating engine (PGE) using as inputs the first algorithm and a first cryptographic key that is derived from the first algorithm using a key generating engine (KGE); and
verifying that the first algorithm used the test results to produce the assertion by providing the first proof and the first data object to the PVE; and
in response to the verifying, presenting an indicator indicating whether the user has tested positive or negative for a condition.
21.	(Canceled) 
22.	(Canceled ) 
Response to Arguments
The objection to the claims 1, 7-8, 10-12, 14, 20-22, and 24-25 is withdrawn as the claims have been amended.
The rejections of claims 1, 5, 10, 13-14, 19 and 24  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn.
The rejections of claims 1-25  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn as the claims have been amended
The previous rejection of claims 1-9 and 13-23 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1-6, 9-20 and 23-25 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-6, 9-20 and 23-25, the closest prior arts, Li (CN 103136441 A), in view of Russinovich (US 2018/0225661), in view of Moir (US 2018/0341930) and further in view of Weiss (US 2009/0178138), alone or in combination fails to anticipate or render obvious the claim invention.  
Li (prior art of record) discloses a data structure include one or more patient data object. Each one patient data object and can be input by the user or only corresponding patient through from a remote device search process to obtain a patient identification number and the patient-specific constant associated assertion data 50, and patient-specific real-time assertion data is associated. the patient-specific real-time assertion data include, for example, the medical device or the state of the various sensors near the medical device. The program can use the patient ID information to obtain proper recording, and electronic medical record database the necessary data fields a priori knowledge is obtained for a specific medical device the desired assertion field information- See par. 0056, 0063 and 0072 of Li.
Russinovich (prior art of record) discloses a technology is generally directed to blockchain and other authentication technology. In one example of the technology, a pre-determined type of blockchain or other authentication protocol code and a pre-determined type of consensus code are stored in a trusted execution environment (TEE) of a processor. In some examples, TEE attestation is used to verify that the blockchain or other authentication protocol code stored in the TEE is the pre-determined type of blockchain or other authentication protocol code, and to verify that the consensus code stored in the TEE is the pre-determined type of consensus code. Blockchain systems have been proposed for a variety of application scenarios, including applications in the financial industry, health care, IoT, and so forth - See the abstract and par. 0002, 0098 of Russinovich.
Moir (prior art) discloses a shared, permissioned, distributed ledger may reduce the amount of work and communication required by each participant, thus possibly avoiding scalability bottlenecks that may be inherent in previous distributed ledger implementations and possibly enabling the use of additional resources to translate to increased throughput. A shared, permissioned, distributed ledger may be made up of multiple shards, each of which may also be a distributed ledger and which may operate in parallel. Participation within a shared, permissioned, distributed ledger may be allowed only with permission of an authority. A shared, permissioned, distributed ledger may include a plurality of nodes, each including a dispatcher configured to receive transaction requests from clients and to forward received requests to verifiers configured to append transactions to individual ones of the shards - See the abstract of Moir.
Weiss (prior art) discloses a method includes assessing a trustworthiness level of a user computer by communication between the user computer and a first server. The attestation server may conduct attestation tests on user computers at any appropriate time, e.g., at periodic time intervals or in response to any suitable event occurring in the user computer. In some embodiments, the attestation server may produce interim results during the test procedure. At the second server, the trustworthiness level is extracted from the record, and the requested service is conditionally allowed to be provided to the user computer depending on the extracted trustworthiness level - See the abstract and par. 0046 of Weiss.
However, none of Li, Russinovich, Moir and Weiss teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1 and 14.  For example, none of the cited prior art teaches or suggest the steps of deriving an assertion from the test results of the user, the test results being input to a pre-provisioned first algorithm, the assertion being encapsulated in a first data object by a PGE that controls an environment in which the first algorithm is executed; generating a first proof configured to be usable to verify that the first algorithm used the test results to produce the assertion when provided to a PVE along with the first data object, the test results itself being excluded from the first proof and the first data object such that privacy of the test results is maintained, wherein the first proof is generated by a proof generating engine (PGE) using as inputs the first algorithm and a first cryptographic key that is derived from the first algorithm using a key generating engine (KGE);. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-6, 9-13, 15-20 and 23-25 are directly or indirectly dependent upon claims 1 and 14 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Primary Examiner, Art Unit 2495